




AMENDMENT TO
SHAREHOLDER AGREEMENTS
This Amendment to Shareholder Agreements (this “Amendment”) is made as of June
20, 2012 among Alon Assets, Inc., a Delaware corporation (“Assets”), Alon USA
Operating, Inc., a Delaware corporation (“Operating”) (each a “Company” and
collectively, the “Companies”), Alon USA Energy, Inc., a Delaware corporation
(“Alon Energy”), Jeff Morris (“Morris”) and Jeff Morris / IRA (the “IRA” and
together with Morris, each a Shareholder and together, the “Shareholders”).
WHEREAS, each Company and each Shareholder entered into the following
agreements, as appropriate: (i) Shareholder Agreement - Option Shares, dated as
of July 31, 2000, between Operating and Morris, as amended by that certain
Amendment to Shareholder Agreement - Option Shares, dated as of June 30, 2002,
(ii) Shareholder Agreement - Option Shares, dated as of July 31, 2000, between
Assets and Morris, as amended by that certain Amendment to Shareholder Agreement
- Option Shares, dated as of June 30, 2002, (iii) Shareholder Agreement - Owned
Shares, dated as of July 31, 2000, between Assets and the IRA, and (iv)
Shareholder Agreement - Owned Shares, dated as of July 31, 2000, between
Operating and the IRA (collectively, the “Shareholder Agreements”), which set
forth the rights and obligations of such Company and the Shareholders with
respect to shares of common stock of such Company to be acquired by such
Shareholder pursuant to the exercise of certain stock options (the “Shareholder
Agreements”); and
WHEREAS, Alon Energy, the Companies and the Shareholders have agreed that the
shareholders will exchange Shareholders' Capital Stock in each Company with Alon
Energy for shares of common stock, par value $0.01 per share, of Alon Energy
(the “Alon Energy Common Stock”) on the terms and at the times set forth herein;
and
WHEREAS, Alon Energy, the indirect parent company of each Company, will benefit
from this Amendment and acknowledges and agrees to the terms set forth herein.
NOW, THEREFORE, the parties agree as follows regarding the share exchange:
(1)Share Exchange. Alon Energy and the Companies and the Shareholders agree that
the shareholders will exchange Shareholders' Capital Stock in each Company with
Alon Energy for shares of Alon Energy Common Stock at the times and in
accordance with the terms set forth herein. Subject to the provisions of Section
2 below, 15 days prior to each Exchange Date (as set forth in the table below)
the Company will notify the Shareholders that it will complete a share exchange
on the designated Exchange Date (the “Company Notice”). If such notice is
provided by the Company then, on each Exchange Date (as set forth in the table
below) the Shareholders will exchange the Shareholders' Capital Stock in each
Company for shares of Alon Energy Common Stock issued by Alon Energy to the
Shareholders (the “Exchange Shares”). If the Company does not provide a Company
Notice prior to an Exchange Date, then the shares of Capital Stock subject to
such exchange may be added into a subsequent Share Exchange at the election of
the Company. Any shares of Capital Stock not exchanged prior to the last
Exchange Date remain subject to the terms of the Shareholders Agreements. The
Shareholders shall instruct the Company as to how many shares of Capital Stock
are to be exchange on each Exchange Date by each Shareholder, which aggregate
number will not exceed the applicable number set forth in the table below.




--------------------------------------------------------------------------------




Exchange Date
Number of Shares of Capital Stock of Assets to be Exchanged
Number of Shares of Capital Stock of Operating to be Exchanged
Number of shares of Alon Energy Common Stock to be Exchanged (the “Exchange
Shares”)
Maximum Number of Non-Exchange Shares
July 11, 2012 Or, if a registration statement for the Exchange Shares has not
been declared effective, such other date reasonably close to July 11, 2012 that
the parties hereto agree to.
621.98
233.57
116,347.28
38,782.43
10/11/2012
621.98
233.57
116,347.28
38,782.43
1/11/2013
621.98
233.57
116,347.28
38,782.43
4/11/2013
621.98
233.57
116,347.28
38,782.43
7/11/2013
621.98
233.57
116,347.28
38,782.43
10/11/2013
621.98
233.57
116,347.28
38,782.43
1/11/2014
621.98
233.57
116,347.28
38,782.43
4/11/2014
621.98
233.57
116,347.28
38,782.43
7/11/2014
621.98
233.57
116,347.28
38,782.43
10/11/2014
621.98
233.57
116,347.28
38,782.43
1/11/2015
621.98
233.57
116,347.28
38,782.43
4/11/2015
621.98
233.57
116,347.28
38,782.43
7/11/2015
621.98
233.57
116,347.28
38,782.43
10/11/2015
621.98
233.57
116,347.28
38,782.43
1/11/2016
621.98
233.57
116,347.28
38,782.43
4/11/2016
621.98
233.57
116,347.28
38,782.43
7/11/2016
621.98
233.57
116,347.28
38,782.43
10/11/2016
621.98
233.57
116,347.28
38,782.43
1/11/2017
621.98
233.57
116,347.28
38,782.43
4/11/2017
621.98
233.57
116,347.27
38,782.43
Total:
12,439.60
4,671.4
2,326,945.59
775,648.60



(2)    Payment in lieu of Exchange Shares. Within 5 days of receiving the
Company Notice, the Shareholders may provide notice to Alon Energy and the
Companies that the Shareholders elect to receive a payment in lieu of receiving
up to one-third of the number of Exchange Shares it is entitled to receive on
such Exchange Date (the “Non-Exchange Shares”). Provided that Alon Energy and
each Company can make such a payment under its credit facilities, the
Shareholders will receive a payment in lieu of receiving up to one-third of the
Exchange Shares (the “Exchange Payment”) equal to (i) the number of Non-Exchange
Shares (such amount not to exceed one-third of the number of Exchange Shares as
detailed in the table above) multiplied by (ii) the closing price of Alon Energy
Common Stock on the date immediately preceding the applicable Exchange Date.
Within 5 days of the Exchange Date, the Shareholders will receive the Exchange
Payment or a notice from Alon Energy or the Companies that such payment cannot
be made, or cannot be made in full, because of restrictions in its credit
facilities and that the Exchange Shares will be delivered to the Shareholders
pursuant to Section 1. If any portion of the Exchange Payment is permitted under
the credit facilities, such portion will be paid to the Shareholders and
Exchange Shares will be delivered to the Shareholders to account for the
difference. Provided further, if two or more shareholders provide notice
electing to receive an Exchange Payment and such payments together cannot be
made in full because of restriction in the credit facilities, a pro-




--------------------------------------------------------------------------------




rata reduction will be made to each such Shareholder's Exchange Payment amount
and Exchange Shares will be delivered to the shareholders to account for the
difference. At all times prior to the exchange of Capital Stock of the Companies
pursuant to this Section 2, the Shareholders shall remain the owner of such
shares of Capital Stock, entitled to the rights and privileges accruing thereto.
Notwithstanding the forgoing, if the IRA elects to receive an Exchange Payment
on any Exchange Date, Alon Energy may in its sole discretion decline to make the
Exchange Payment for the shares to be delivered by the IRA and deliver the
Exchange Shares.
(3)    Registration Rights Agreement. In accordance with the terms of that
certain Registration Rights Agreement between Shareholders and Alon Energy, the
issuance by Alon Energy of Exchange Shares or any other shares of Alon Energy
Common Stock pursuant to the Shareholder Agreements, Alon Energy will register
such shares for resale.
(4)    Shareholder Approval. Notwithstanding the foregoing, any issuance of Alon
Energy Common Stock to Shareholders, when combined with prior issuances of Alon
Energy Common Stock to Shareholders pursuant to the terms of this Amendment,
that exceeds 1% of the amount Alon Energy Common Stock outstanding, is subject
to the approval by a majority of the shareholders of Alon Energy.
(5)    Dividends. In the event that dividends are paid on shares of Alon Energy
Common Stock (the “ALJ Dividend”), and proportionate dividends are not paid with
respect to the Capital Stock of either Company (on an aggregate basis), the
Shareholders shall receive an amount equal to the difference between (I)
(a)(i) 2,326,945.59 minus (ii) the total number of Exchange Shares previously
received by Shareholders (including any Exchange Shares the Shareholders have
received an Exchange Payment for) multiplied by (b) the per share amount of the
ALJ Dividend and (II) the dollar amount of dividends received with respect to
the Capital Stock of either Company (the “Make Whole Payment”). Within 10 days
of the payment of the ALJ Dividend, Shareholders will receive the Make Whole
Payment or a notice from Alon Energy or the Company that such payment cannot be
made, or cannot be made in full, because of restrictions in its credit
facilities and that a number of shares of Alon Energy Common Stock (the “Make
Whole Shares”) equal to the Make Whole Payment divided by the closing price of
Alon Energy Common Stock on the date immediately preceding the applicable ALJ
Dividend payment date will be delivered to the Shareholders in lieu thereof. If
any portion of the Make Whole Payment is permitted under the credit facilities
such portion will be paid to the Shareholders and Make Whole Shares will be
delivered to the Shareholders to account for the difference.
(6) Morris and the IRA shall direct the Company, and hereby assume all
responsibility for distributing the Exchange Shares or funds received from the
Non-Exchange shares to the IRA when appropriate.
(7)    Except as specifically modified hereby, the terms and conditions of the
Shareholder Agreements shall remain in full force and effect. Initially
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Shareholder Agreements.




[Remainder of this page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
            
ALON ASSETS, INC.
                                
By: /s/ Paul Eisman
Name: Paul Eisman
Title: President and CEO


ALON USA OPERATING, INC.
                                
By: /s/ Paul Eisman
Name: Paul Eisman
Title: President and CEO


ALON USA ENERGY, INC.
                                
By: /s/ Paul Eisman
Name: Paul Eisman
Title: President and CEO


/s/ Jeff Morris
Jeff Morris


/s/ Jeff Morris
Jeff Morris / IRA


AGREED TO AND ACKNOWLEDGED    


By: /s/ Karen Morris
Name: Karen Morris




